         Case 1:18-cv-01336-TSC Document 44 Filed 06/21/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 DANIEL A. UMBERT, et al.,

                  Plaintiffs,

                           v.                              Civil Action No. 18-1336 (TSC)

 UNITED STATE OF AMERICA, et al.,

              Defendants.


                                   JOINT STATUS REPORT

       The parties jointly provide this report on the status of the case, pursuant to the Court’s

Minute Order of April 21, 2021. The parties have conferred and propose the schedule for further

proceedings reflected in the attached proposed order, setting a schedule for cross-motions for

summary judgment in this matter. Accordingly, the parties request that the Court lift the present

stay at this time, and enter the summary judgment briefing schedule reflected in the attached

proposed order.

                                        *      *       *
         Case 1:18-cv-01336-TSC Document 44 Filed 06/21/21 Page 2 of 2




Dated: June 21, 2021                           Respectfully submitted,

/s/ Stephen D. Stamboulieh                     CHANNING D. PHILLIPS
Stephen D. Stamboulieh                         D.C. Bar No. 415793
Stamboulieh Law, PLLC                          Acting United States Attorney
P.O. Box 428, Olive Branch, MS 38654
(601) 852-3440                                 BRIAN P. HUDAK
MS Bar No. 102784                              Acting Chief, Civil Division
DC District Court Bar #MS0009
                                               /s/ Katherine B. Palmer-Ball
Alan Alexander Beck                            KATHERINE B. PALMER-BALL
Law Office of Alan A. Beck                     Assistant United States Attorney
2692 Harcourt Drive, San Diego, CA 92103       D.C. Bar No. 1014003
(619) 905-9105                                 555 Fourth St., N.W., Washington, D.C. 20530
Hawaii Bar No. 9145                            Tel: (202) 252-2537
DC District Court #HI001
                                               Counsel for Defendants
Counsel for Plaintiffs




                                           2
